Name: 2001/792/EC,Euratom: Council Decision of 23 October 2001 establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance interventions
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  European construction;  politics and public safety;  management;  economic geography
 Date Published: 2001-11-15

 Important legal notice|32001D07922001/792/EC,Euratom: Council Decision of 23 October 2001 establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance interventions Official Journal L 297 , 15/11/2001 P. 0007 - 0011Council Decisionof 23 October 2001establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance interventions(2001/792/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, and to the Treaty establishing the European Atomic Energy Community, and in particular Article 203 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having regard to the opinion of the Committee of the Regions(4),Whereas:(1) While action by the Community to implement the resolution of the Council and of the representatives of the Governments of the Member States, meeting within the Council, of 8 July 1991 on improving mutual aid between Member States in the event of natural or technological disaster(5) has helped protect people, the environment and property, the need is now to ensure even better protection in the event of natural, technological, radiological and environmental emergencies, including accidental marine pollution, occurring both inside and outside the European Union, and to strengthen the provisions of the resolution.(2) The United Nations Economic Commission for Europe (UN/ECE) Convention on the Transboundary Effects of Industrial Accidents, which contains provisions on matters such as prevention, emergency preparedness, public information and participation, industrial accident notification systems, response and mutual assistance, entered into force on 19 April 2000. The Convention was approved by the Community by Council Decision 98/685/EC(6).(3) A mechanism to facilitate reinforced cooperation in civil protection assistance interventions could supplement the current Community action programme in the field of civil protection(7) by making support available in the event of major emergencies which may require urgent response action. It would facilitate the mobilisation of intervention teams, experts and other resources, as required, through a reinforced Community civil protection structure consisting of a monitoring and information centre and a common emergency communication and information system. It would also provide an opportunity for collecting validated emergency information, for disseminating that information to the Member States and for sharing lessons learnt from interventions.(4) Such a mechanism would take due account of the relevant Community legislation and international commitments. This Decision should therefore not affect the reciprocal rights and obligations of the Member States under bilateral or multilateral treaties, which relate to the matters covered by this Decision.(5) Prevention is of significant importance for the protection against natural, technological and environmental disasters and would require further action to be considered.(6) In the event of a major emergency within the Community, or imminent threat thereof, which causes, or is capable of causing, transboundary effects or which may result in a call for assistance from one or more Member States, there is a need for relevant notification to be made as appropriate through an established reliable common emergency communication and information system.(7) Preparatory measures need to be taken at Member State and Community level to enable assistance intervention teams in emergencies to be mobilised rapidly and coordinated with the requisite flexibility and to ensure, through a training programme, the effective response capability and complementarity of assessment and/or coordination teams, intervention teams and other resources, as appropriate. Other preparatory measures would include pooling of information related to necessary medical resources and stimulation of the use of new technologies.(8) In accordance with the principle of subsidiarity, a Community mechanism would provide added value in supporting and supplementing national policies in the field of mutual civil protection assistance. If the preparedness of the requesting Member State is not sufficient for an adequate response to a major emergency in terms of available resources, that State would be able to supplement its preparedness by making an appeal to such a Community mechanism.(9) A mechanism should make it possible to mobilise, and facilitate coordination of, assistance interventions in order to help ensure better protection primarily of people but also of the environment and property, including cultural heritage, thereby reducing loss of human life, injury, material damage, economic and environmental damage, and making achievement of the objectives of social cohesion and solidarity more tangible.(10) The isolated and outermost regions and some other areas of the Community often have special characteristics and needs owing to their geography, terrain and social and economic circumstances. These have an adverse effect, hamper the deployment of assistance and intervention resources making it difficult to deliver aid and means of assistance, and create particular needs for assistance in the event of serious danger of major emergency. Such a Community mechanism would also allow better response to be made to these situations and needs.(11) With respect to civil protection assistance intervention outside the Community, a mechanism could be made use of as a tool for facilitating and supporting actions undertaken, within their respective competences, by the Community and the Member States.(12) Such a Community mechanism could, under conditions to be determined, also be a tool for facilitating and supporting crisis management referred to in Title V of the Treaty on European Union.(13) Assistance interventions would either be conducted autonomously or as a contribution to an operation led by an international organisation, for which case the Community should develop its relations with the relevant global and regional international organisations.(14) Participation in such a mechanism would be open to the candidate countries.(15) There is a need to improve transparency and to consolidate and strengthen the various existing civil protection actions in continued pursuit of the objectives of the Treaty.(16) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(8).(17) The use of the same Committee for the present mechanism as for the existing Community action programme in the field of civil protection should ensure consistency and complementarity for the implementation of the mechanism.(18) The Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community do not provide powers for adopting this Decision other than those of Articles 308 and 203, respectively,HAS ADOPTED THIS DECISION:Article 11. A Community mechanism to facilitate reinforced cooperation between the Community and the Member States in civil protection assistance intervention in the event of major emergencies, or the imminent threat thereof, which may require urgent response action is hereby established (hereinafter "the mechanism").2. The mechanism is intended to help ensure better protection, primarily of people but also of the environment and property, including cultural heritage, in the event of major emergencies, i.e. natural, technological, radiological or environmental accidents occurring inside or outside the Community, including accidental marine pollution, as provided for in Decision No 2850/2000/EC of the European Parliament and of the Council of 20 December 2000 setting up a Community framework for cooperation in the field of accidental or deliberate marine pollution(9).The mechanism does not affect obligations under existing relevant legislation of the European Community or the European Atomic Energy Community or existing international agreements.The general purpose of the mechanism is to provide, on request, support in the event of such emergencies and to facilitate improved coordination of assistance intervention provided by the Member States and the Community, taking into account the special needs of the isolated, outermost and other regions or islands of the Community.3. The mechanism consists of a series of elements and actions including:- the identification of intervention teams and other intervention support available in Member States for assistance intervention in the event of emergencies,- the setting-up and implementation of a training programme for intervention teams and other intervention support, and for experts for the assessment and/or coordination teams,- workshops, seminars and pilot projects on major aspects of interventions,- the establishment and, as needed, dispatch of assessment and/or coordination teams,- the establishment and management of a monitoring and information centre,- the establishment and management of a common emergency communication and information system,- other support action, such as measures to facilitate transport of resources for assistance intervention.Article 21. In the event of a major emergency within the Community, or imminent threat thereof, which causes or is capable of causing transboundary effects or which may result in a call for assistance from one or more Member States, the Member State in which the emergency has occurred shall, without delay, notify:(a) those Member States which may be affected by the emergency, unless this obligation of notification has already been addressed under relevant legislation of the European Community or the European Atomic Energy Community or existing international agreements, and(b) the Commission, when a possible request for assistance through the monitoring and information centre can be anticipated, in order that the Commission may, as appropriate, inform the other Member States and activate its competent services.2. Such notification shall, as appropriate, be made through the communication and information system.Article 3To ensure their capability for effective intervention response in the event of a major emergency, Member States shall:(a) within their competent services and, in particular, their civil protection services or other emergency services, identify in advance intervention teams which might be available for such intervention or could be established for intervening at very short notice, in order to be dispatched, generally within 12 hours following a request for assistance, taking into account that team composition should depend on the type of major emergency and on particular needs in that emergency;(b) select experts who can be called on to serve on the site of an emergency in an assessment and/or coordination team;(c) provide relevant general information on these teams and experts as well as on medical resources as laid down in Article 4(e) within six months of the adoption of this Decision, and promptly update this information when necessary;(d) consider the possibility of also providing, as required, other intervention support which might be available from the competent services, such as specialised personnel and equipment to deal with a particular emergency, and of calling upon resources which may be provided by non-governmental organisations and other relevant entities;(e) for the purposes of applying this Decision, appoint the competent authorities, designate the contact points and inform the Commission accordingly.Article 4With a view to achieving the objectives and implementing the actions defined in Article 1, the Commission shall:(a) establish and manage a monitoring and information centre accessible and able to react immediately 24 hours a day and serving the Member States and the Commission for the purposes of the mechanism;(b) establish and manage a reliable common emergency communication and information system to enable communication and sharing of information between the monitoring and information centre and the contact points designated for that purpose by the Member States;(c) establish the capability to mobilise and dispatch, as quickly as possible, small teams of experts responsible for:- assessing the situation for the benefit of the Member States, the monitoring and information centre and the State requesting assistance,- facilitating, when necessary, coordination of assistance operations on site and liaising, when necessary and appropriate, with the competent authorities of the State requesting assistance;(d) set up a training programme, with a view to improving the coordination of civil protection assistance intervention by ensuring compatibility and complementarity between the intervention teams as laid down in Article 3(a) or as appropriate other intervention support as laid down in Article 3(b), and by improving the competence of experts for assessment. The programme should include joint courses and exercises and an exchange system whereby individuals may be seconded to teams in other Member States;(e) pool information on the capabilities of the Member States for maintaining a production of serums and vaccines or other necessary medical resources and on the stocks which might be available for intervention in the event of a major emergency and compile this information in the information system;(f) set up a programme of lessons learned from the interventions conducted within the framework of the mechanism and disseminate these lessons through the information system;(g) stimulate and encourage the introduction and use for the purpose of the mechanism of new technologies, including systems for notification and alert, exchange of information, use of satellite technology and assistance to decision-making in the management of emergencies;(h) take measures to facilitate transport of resources for assistance intervention and other support action.Article 51. Where an emergency occurs within the Community, a Member State may request assistance, which request should be as specific as possible:(a) from the other Member States through the monitoring and information centre, in which case, upon receiving such a request the Commission shall, as appropriate and without delay:- forward the request to the other Member States' contact points,- facilitate the mobilisation of teams, experts and other intervention support,- collect validated information on the emergency and disseminate it to the Member States, or(b) directly from the other Member States.2. Any Member State to which a request for assistance is addressed shall promptly determine whether it is in a position to render the assistance required, and inform the requesting Member State thereof, either through the monitoring and information centre or directly and then, depending on the circumstances, also the centre, indicating the scope and terms of any assistance it might render.3. The requesting Member State shall be responsible for directing assistance interventions. The authorities of the requesting Member State shall lay down guidelines and, if necessary, define the limits of the tasks entrusted to the intervention teams, without giving details of their execution, which are to be left to the person in charge appointed by the Member State rendering assistance.4. The requesting Member State may ask the teams to direct the intervention on its behalf in which case the teams provided by the Member States and the Community shall endeavour to coordinate their interventions.5. The assessment and/or coordination team should facilitate coordination between intervention teams and, as necessary and appropriate, liaise with the competent authorities of the requesting Member State.Article 6The provisions of Article 5 may also, upon request, be implemented in respect of interventions outside the Community. Such interventions may either be conducted as an autonomous assistance intervention or as a contribution to an intervention led by an international organisation.The coordination of civil protection assistance interventions conducted within the framework of this mechanism outside the Community is ensured by the Member State entrusted with the Presidency of the Council of the European Union.Article 7Participation in the mechanism shall be open to:- the candidate countries of central and eastern Europe in accordance with the conditions established in the Europe Agreements, in their additional protocols, and in the decisions of the respective Association Councils,- Cyprus, Malta and Turkey on the basis of bilateral agreements to be concluded with these countries.Article 81. The Commission shall implement the actions related to the mechanism in accordance with the procedures laid down in Article 9(2).2. The Commission shall also in accordance with the procedures laid down in Article 9(3) establish common rules particularly on the following matters:(a) resources available for assistance intervention, as laid down in Article 3;(b) the monitoring and information centre, as laid down in Article 4(a);(c) the common emergency communication and information system, as laid down in Article 4(b);(d) the assessment and/or coordination teams, as laid down in Article 4(c), including criteria for the selection of experts;(e) the training programme, as laid down in Article 4(d);(f) information on medical resources, as laid down in Article 4(e);(g) the interventions inside the Community, on the basis of the resolution of 8 July 1991, as well as the interventions outside the Community as laid down in Article 6.Article 91. The Commission shall be assisted by the committee set up by Article 4(1) of Decision 1999/847/EC.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.4. The Committee shall establish its rules of procedure.Article 10The Commission shall evaluate the implementation of this Decision every third year from the date it takes effect and transmit the conclusions of that evaluation together with any proposals for amendments to the Decision to the European Parliament and the Council.Article 11This Decision shall take effect on 1 January 2002.Article 12This Decision is addressed to the Member States.Done at Luxembourg, 23 October 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 29 E, 30.1.2001, p. 287.(2) Opinion delivered on 14 June 2001 (not yet published in the Official Journal).(3) OJ C 139, 11.5.2001, p. 27.(4) OJ C 253, 12.9.2001, p. 17.(5) OJ C 198, 27.7.1991, p. 1.(6) OJ L 326, 3.12.1998, p. 1.(7) Council Decision 1999/847/EC of 9 December 1999 establishing a Community action programme in the field of civil protection (OJ L 327, 21.12.1999, p. 53).(8) OJ L 184, 17.7.1999, p. 23.(9) OJ L 332, 28.12.2000, p. 1.